Citation Nr: 0904713	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-35 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk




INTRODUCTION

The veteran had active duty military service from November 
1937 to July 1943; he died in July 2004.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in the Navy from November 1937 to July 
1943; he died in July 2004.  In August 2004, the veteran's 
widow, the appellant in this case, filed a claim for 
dependency and indemnity compensation (DIC) for service-
connected death benefits.

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b) (2008).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death; or that it had a material influence 
in accelerating death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1)(4) (2008).

At the time of the veteran's death, he was service-connected 
for chronic bronchitis, 10 percent disabling, and chronic 
pulmonary tuberculosis, 0 percent disabling.  The immediate 
cause of death listed on the veteran's death certificate is 
cardio pulmonary arrest.  Severe left ventricular dysfunction 
is listed as the underlying cause.

After carefully reviewing the evidence, the Board regrets 
that further development, with ensuing delay, is necessary 
for the reasons discussed below.

38 C.F.R. § 3.312(c)(3) states that service-connected 
diseases or injuries involving active processes affecting 
vital organs (in this case the lungs) should receive careful 
consideration as potential contributory causes of death.  
This includes when a service-connected disability results in 
debilitating effects and a general impairment on health that 
would render a person materially less capable of resisting 
the death-causing disease or injury.  

In this case, the Board notes a letter from Dr. Rubin dated 
in July 2005 in which he stated that pneumonia and chronic 
lung disease eventually led to the veteran's cardiopulmonary 
arrest.  However, neither pneumonia nor chronic lung disease 
is listed as a cause of death on the veteran's death 
certificate.  VA's has attempted to obtain treatment records 
from Robinson Memorial Hospital from the time of the 
veteran's death however it has not been able to do so.  
Specifically, VA requested in April 2006 that the appellant 
provide further information regarding these records.  
However, the appellant did not respond to these claims.  

The Board observes that the duty to assist is not a one-way 
street, and VA has no duty to give the appellant another 
opportunity to respond to the April 2006 letter.   See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  However, the Board 
finds that the appellant should be given another opportunity 
to submit consent forms for all providers who treated the 
veteran near and at the time of his death.  To support this 
conclusion, the Board notes that the appellant has recently 
been treated for serious health problems of her own, which 
may have rendered her unable to comply with VA's request.  
Further, the Board notes that the appellant and her 
representative took the time to secure two letters from Dr. 
Rubin dated in July 2005 and April 2006 relating to the 
veteran's death.  Although treatment records were not 
associated with these letters, the Board believes that 
corresponding records exist and that the appellant's intent 
was to have them submitted for review.  Specifically, the 
Board notes that in the July 2005 record Dr. Rubin explicitly 
states that the veteran's office records are available if 
needed.  In this case, because of the conflicting evidence 
found in Dr. Rubin's opinion and the causes of death listed 
on the veteran's death certificate, the Board finds that 
these additional records are necessary to fairly and properly 
adjudicate the appellant's claim.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) recently held in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007), that when adjudicating a claim for 
DIC, VA must perform a different analysis depending upon 
whether a veteran was service connected for a disability 
during his or her lifetime, and concluded generally, that 38 
U.S.C.A. § 5103(a) notice for a DIC case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Based on the Board's 
preliminary review of the claim and the September 2004 notice 
provided to the appellant pursuant to the VCAA, the Board 
finds that remand is also required so that the appellant can 
be provided with a new VCAA notice letter that more fully 
complies with the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on the conditions not yet 
service connected.

2. Contact the appellant to obtain the 
names and addresses of any medical 
providers/facilities, including Robinson 
Memorial Hospital, which were involved in 
treatment of the veteran's heart and lung 
disease for the period from January 1, 
2004, through July 2004.  After securing 
the necessary release(s) from the 
appellant, obtain these records.

3.  Only after receiving the above 
records, or determining that they do not 
exist or are unable to be obtained, refer 
the case to a physician with the 
appropriate medical expertise for a VA 
medical opinion.  The reviewing physician 
must be provided with the entire claims 
folder, including a copy of this REMAND.  
The opinion should indicate that a review 
of the claims folder was completed.  After 
reviewing the record, the reviewing VA 
physician is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that chronic bronchitis 
or chronic pulmonary tuberculosis 
contributed substantially or materially to 
the veteran's death, combined to cause 
death, aided or lent assistance to the 
production of his death, or had a material 
influence in accelerating death.  The 
reviewing physician should specifically 
comment on whether there is any evidence 
of debilitating effects and general 
impairment of health due to chronic 
bronchitis or chronic tuberculosis that 
would render the veteran materially less 
capable of resisting the effects of (a) 
cardio pulmonary arrest or (b) left 
ventricular dysfunction.

A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the reviewing 
physician should clearly and specifically 
so specify in the medical opinion, with an 
explanation as to why this is so.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
appellant has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the appellant and 
her representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




